Citation Nr: 9932761	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar as a residual of shrapnel wound to the left thigh with 
retained fragments.  

2.  Entitlement to service connection for a left knee 
disorder (separate evaluation) on a direct basis or as 
secondary basis to the service-connected left thigh scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

During the course of the appeal process regarding the issues 
on appeal, the RO also denied service connection for 
entitlement to benefits for right heel fasciitis and 
tenosynovitis pursuant to the provisions of 38 U.S.C.A. 
§ 1151 as a result of Department of Veterans Affairs (VA) 
treatment and/or surgery.  Specifically, this claim was 
initially denied by the RO in an August 1996 decision.  The 
veteran submitted a notice of disagreement with that 
determination, and the RO again denied the issue in a 
February 1997 determination.  A statement of the case as to 
this issue was issued to the veteran in March 1997.  As 
related to the veteran in correspondence from the RO dated in 
March 1998, he failed to submit a timely substantive appeal 
as to this issue, and this matter is not considered ripe for 
appellate review.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.202 (1998).  


REMAND

The veteran contends that his service-connected residual scar 
due to a shrapnel wound of the left thigh with retained 
fragments is more disabling than the current rating 
indicates.  He also asserts that service connection (separate 
evaluation) is warranted for a left knee condition as 
secondary to the left thigh scar.  He reports severe pain 
when he walks, giving out of the knee causing him to fall to 
the ground, and swelling.  

VA clinical records include numerous May 1996 VA examination 
reports.  Upon examination of the joints, the veteran 
reported left knee pain, left thigh weakness, and he reported 
that his shrapnel wounds were sometimes painful.  There was 
no swelling to the left thigh or calf.  There was no muscular 
atrophy noted.  He had full function and symmetric strength 
of the quadriceps and lower leg musculature.  No muscle or 
tendon deficit was noted.  He had a healed scar, lateral 
aspect of the left thigh, more proximal and measuring 1.5 cm. 
x 1.5 cm.  He had a smaller, more distal scar on the lateral 
thigh, measuring 1 x 1 cm.  There was no bony or soft tissue 
deformity.  Range of motion of the left knee was to 130 
degrees of flexion.  No ligament hyperlaxity or gross 
deformity was noted.  X-ray of the left knee was interpreted 
as normal.  X-ray of the left tibia showed three, small, 1 
mm. fragments of retained foreign body in the left knee.  
These were in the soft tissues laterally.  There was no 
evidence of arthritis.  The diagnosis was shrapnel injury, 
left leg, with no limitation.  There were no muscular-joint 
findings.  The scar was described as healed.  Minimal 
retained foreign body tissue was noted.  

Upon VA muscles examination, the left leg showed no muscle or 
tendon deficit.  Examination of the scar was asymptomatic 
although the veteran related to the physician that it was not 
the scar that bothered him.  Rather, it was metal fragment in 
the soft tissue that caused him pain and discomfort.  

The veteran was scheduled for additional VA examination in 
March 1998 to determine if a left knee condition was present, 
and, if so, whether it was due to the left thigh shrapnel 
wound.  A notation within the claims file indicates the VA 
examination was canceled because the veteran failed to 
report.  

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination, or other 
clear documentation that the notice was mailed to his current 
address, has not been associated with the claims file.  
Furthermore, the failure of the veteran to report for a 
scheduled VA examination in a claim for increase has 
significant procedural consequences.  There is no indication 
in the file that the RO informed the veteran of the 
procedural consequences for his failure to appear, under the 
provisions of 38 C.F.R. § 3.655 (1999).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should be remanded so that a VA 
examination may be scheduled and pertinent records obtained.  
In doing so, it should be noted by the RO that an essential 
step in this arrangement is documentation in the claims file 
of the notification provided to the veteran that this 
examination has been scheduled.  

The Board must point out that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he can not 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate steps 
to obtain any VA or non-VA treatment 
records not already of record which 
reflect treatment of the veteran's left 
lower extremity.  

3.  The veteran should be afforded VA 
joint and muscle examinations by 
appropriate physicians.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations, and the examiners are 
asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  

The examiner who conducts the joint 
portion of the examination is requested 
to determine if there is a chronic left 
knee disability, and if so, to provide an 
opinion as to the degree of medical 
probability that it is due to the service 
connected shrapnel wound or otherwise to 
service.  Additionally, the examiner 
should comment specifically on whether 
there are retained foreign bodies in the 
knee joint that impairs the functional 
ability of the knee.  

The examiner who conducts the muscle 
portion of the examination is requested 
to determine if the shrapnel wound was 
above, below or at knee level, or some 
combination of these.  An opinion is also 
requested as to which muscle group or 
groups were involved and the severity of 
the injury, if any, to each muscle group.  
The examiner should comment on whether 
any of the following objective findings 
are present in the left lower extremity: 
entrance and exit scars indicating the 
track of the missile through one or more 
muscle groups, indications on palpation 
of loss of deep fascia, muscle substance 
or normal firm resistance of muscles 
compared with the sound side, with tests 
of strength and endurance which, when 
compared with the sound side, demonstrate 
positive evidence of impairment.  

4.  With regard to the instructions set 
forth hereinabove, 
the veteran is expressly advised that it is 
vital that he cooperate with the request that 
he appear for the VA examination as the 
examination may produce findings and medical 
opinions that are critical to his claim.  
Moreover, if he fails to appear, the lack of 
such evidence may be highly detrimental to 
his claim, and by regulation the claim for 
service connection would be reviewed on the 
evidence of record.  38 C.F.R. § 3.655 
(1996); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).   Furthermore, the veteran is 
advised that where a claimant fails without 
good cause to appear for a scheduled 
examination in conjunction with a claim for 
increase, the claim will be denied.  
38 C.F.R. § 3.655(b); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

5.  The RO should review the examination 
reports to assure that they are 
responsive these questions.  If the 
examination reports are adequate, then 
the RO should again adjudicate the issues 
on appeal.  If the veteran fails without 
good cause to report for scheduled VA 
examination, the RO should assure that 
the record contains documentation 
establishing that the notice to report 
for the examination was sent to the 
veteran's last address of record.  If the 
veteran fails without good cause to 
report for scheduled VA examination, and 
the documentation is of record that 
notice was sent the veteran at his last 
address of record, the RO should 
adjudicate the issues in accordance with 
the provisions of 38 C.F.R. § 3.655: a 
claim for service connection should be 
reviewed on the evidence of record; a 
claim for increase must be denied on the 
basis of the failure to report for 
scheduled VA examination without good 
cause, without regard to the merits of 
the claim. 

After the development requested above has been completed to 
the extent possible, the RO should again review the veteran's 
claim.  This should include appropriate consideration of the 
provisions of 38 C.F.R. §§ 3.321 and 3.655 (1998).  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



